11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Glenda Mae Zavala,                               * From the 39th District
                                                   Court of Haskell County,
                                                   Trial Court No. 6667.

Vs. No. 11-13-00173-CR                           * September 5, 2013

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   McCall, J., and Willson, J.)

     This court has considered Glenda Mae Zavala’s motion to dismiss her appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.